REED, Judge
(dissenting):
The defendant was held liable in the trial court for the cost of certain roof trusses which were manufactured by the plaintiff for delivery to the defendant under a contract between the parties. The defendant allegedly refused to accept delivery of the trusses in violation of the contract. In my opinion, the evidence of damages is not sufficient because the plaintiff did not prove the market value of the rejected trusses at the time of the rejection by the defendant. The ownership and possession of these trusses remained in the plaintiff and the plaintiff should have been required to present evidence of their value, if any, in establishing the amount of its actual damages. See Section 672.2708(1) of the Florida Uniform Commercial Code, F.S.A. While the code did not apply to this transaction, the cited provision generally expresses the precode measure of damages in a case such as this. I would reverse the judgment of the lower court and remand the cause for a new trial on the issue of damages only.